*1146Contrary to the petitioner’s contention, the determination that he was guilty of misconduct, insubordination, and incompetence was supported by substantial evidence (see Matter of Capone v Patchogue-Medford Union Free School Dist., 38 AD3d 770, 771-772 [2007]; Matter of Truss v Westchester County Health Care Corp., 301 AD2d 607, 607-608 [2003]; Matter of Grossman v Kralik, 217 AD2d 625, 626 [1995]; Matter of A. J. & Taylor Rest. v New York State Liq. Auth., 214 AD2d 727 [1995]; Matter of Romano v Town Bd. of Town of Colonie, 200 AD2d 934 [1994]). Moreover, the petitioner was not deprived of due process during the course of the administrative hearing (see Matter of A.J. & Taylor Rest. v New York State Liq. Auth., 214 AD2d 727 [1995]; see also Matter of Heisler v Scappaticci, 81 AD3d 954, 954-955 [2011]; Matter of Curto v Cosgrove, 256 AD2d 407, 408 [1998]).
The petitioner’s remaining contention is without merit. Dillon, J.P, Angiolillo, Dickerson and Cohen, JJ., concur.